ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_04_FR.txt. 45

OPINION INDIVIDUELLE COLLECTIVE DE MM. FORSTER,
BENGZON, JIMENEZ DE ARECHAGA,
NAGENDRA SINGH ET RUDA

[Traduction]

1. Si nous avons pu souscrire à la décision de la Cour et a ses motifs
c’est que, tout en affirmant que l’extension par I’Islande de sa juridiction
en matiére de pécheries n’est pas opposable au demandeur en raison
de ses droits historiques, l'arrêt ne déclare pas, comme le souhaitait le
demandeur, que cette extension est sans fondement en droit international
et dépourvue de validité erga omnes. En s’abstenant de se prononcer sur la
première conclusion du demandeur et en parvenant à une décision décla-
rant le règlement islandais inopposable au Royaume-Uni, l'arrêt s’appuie
sur des motifs juridiques qui sont expressément liés aux circonstances et
aux caractéristiques particulières de l'espèce et non sur la thèse juridique
principale du demandeur, à savoir qu’il existerait aujourd’hui une règle
coutumière de droit international qui interdirait d’une façon générale
aux Etats d’étendre leur juridiction en matière de pêcheries au-delà de
12 milles marins à partir de leurs lignes de base.

2. Selon nous, une conclusion qui affirmerait l’existence actuelle d’une
règle générale de droit coutumier fixant pour les Etats riverains, en ma-
tière de pêcheries, une limite obligatoire maximum de 12 milles n’aurait
pas été fondée. Il n’y a pas aujourd’hui d’usage international ayant un tel
effet, qui soit suffisamment général et uniforme pour constituer, au sens
du paragraphe 1 b) de l’article 38 du Statut de la Cour, la «preuve d'une
pratique générale acceptée comme étant le droit ».

3. I] n’est pas niable que, en dépit des efforts déployés lors de con-
férences successives de codification du droit de la mer, les Etats n’ont pas
réussi à s'entendre sur une règle de droit conventionnel fixant la largeur
maximum de la mer territoriale ou la distance maximum vers le large au-
delà de laquelle les Etats ne sont pas autorisés à étendre unilatéralement
leur juridiction en matière de pêcheries. Les débats de la Conférence de
Genève de 1958 sur le droit de la mer ont révélé cet échec, qui a été cons-
taté dans la résolution VIII que cette conférence a adoptée le 27 avril
1958. En conséquence, l’Assemblée générale des Nations Unies décida
que ces deux sujets constitueraient l’ordre du jour de la Conférence de
1960 sur le droit de ja mer, dont jes participants ne parvinrent pas non
plus à se mettre d’accord sur un texte. L’élaboration d’une règle sur ces
deux questions demeure donc inscrite à l’ordre du jour de la troisième
Conférence des Nations Unies sur le droit de la mer, réunie en ce moment
même.

4. Le droit relatif à la pêche des poissons nectoniques s’est développé

46
COMPÉTENCE PÊCHERIES (OP. IND. COLL.) 46

sans rapport aucun avec la question du plateau continental; ces deux
matières, dissociées à la conférence de 1958, sont demeurées distinctes. I]
s’ensuit que, si les dispositions de la Convention sur le plateau continental
(ou les principes qu’elle a proclamés en tant qu’éléments du droit coutu-
mier) ne peuvent, à elles seules, servir de fondement juridique à la reven-
dication d’un droit en ce qui concerne les poissons nectoniques dans les
eaux recouvrant le plateau continental, elles ne peuvent non plus être
invoquées, par un raisonnement a contrario, pour juger illicite une pré-
tention à un droit exclusif de pêche dans les eaux surjacentes. Pour mon-
trer l'absence de liens entre ces deux questions, il suffit de rappeler que le
demandeur lui-même revendique depuis 1964 des droits exclusifs pour ce
qui est de la pêche des poissons nectoniques dans des eaux adjacentes et
extérieures à sa mer territoriale, c’est-à-dire dans des eaux qui, selon la
définition figurant à l’article premier de la convention, recouvrent une
partie de son plateau continental.

5. On a également soutenu qu’une limite maximum de 12 milles pour la
zone de pêche résulte implicitement du fait que l’article 24 de la Conven-
tion sur la mer territoriale fixe à 12 milles la limite maximum de la zone
contigué. Il convient cependant de noter que la question de la zone conti-
gué est, elle aussi, dépourvue de tout lien avec les questions concernant
les pêcheries: la pêche, en effet, n’est pas au nombre des fins mention-
nées dans ledit article en vue desquelles cette zone est établie. I] ne semble
donc pas possible dé voir dans cette disposition une restriction apportée
aux limites des pêcheries. D’ailleurs, lorsque la notion de zone contiguë
et ses limites ont été adoptées à la conférence de Genève, nul n’a compris
qu’en convenant de cette disposition d'importance relativement secon-
daire la conférence tranchait implicitement les deux questions fondamen-
tales qui avaient été laissées en suspens et qui ont dû en fin de compte
être renvoyées à une deuxième conférence: la largeur maximum de la mer
territoriale et la limite maximum de la compétence de l'Etat riverain en
matière de pêcheries. Dans sa résolution VIII, la conférence a reconnu que
ces deux questions n'avaient pas reçu de solution. Devant une telle con-
clusion, on ne saurait maintenant plausiblement soutenir qu’en adoptant
l'article 24 relatif à la zone contigué la conférence a impliqué, même par
inadvertance, qu'il existait une limite maximum à la compétence en ma-
tière de pêcheries ou à la largeur de la mer territoriale.

6. Aucune règle quant aux limites maximum de pêche, qui vaille en
tant que coutume internationale, ne semble encore s’être dégagée comme
définitivement établie. Le demandeur a toutefois soutenu qu’une telle
règle s’est cristallisée à partir de la proposition qui n’a pas été adoptée,
faute d’une voix, à la Conférence de 1960 sur le droit de la mer. I est
exact qu’une pratique générale s’est établie à partir de cette proposi-
tion et a, en fait, modifié la convention de 1958 praeter legem: une zone
exclusive de pêche au-delà de la mer territoriale est devenue un élément
établi du droit international contemporain. Il est également exact que le
texte conjoint mis aux voix à ladite conférence prévoyait une formule
6 + 6, c’est-à-dire une zone exclusive de pêche d’une largeur de 12 milles.

47
COMPÉTENCE PÊCHERIES (OP. IND. COLL.) 47

Il convient toutefois de distinguer entre les deux sens que peut avoir cette
référence aux 12 milles:

a) l'extension à 12 milles est maintenant reconnue au point que même les
Etats pratiquant la pêche lointaine ne s'opposent plus à ce qu’un Etat
riverain étende à 12 milles sa juridiction exclusive en matière de pêche-
ries; ou bien

b) la règle des 12 milles signifie maintenant que les Etats ne peuvent pas
étendre valablement leur zone exclusive de péche au-dela de cette
limite.

7. A notre avis, la notion de zone de péche et la limite de 12 milles se
sont établies au sens indiqué à l’alinéa 6 a) ci-dessus quand, vers le milieu
des années 60, les Etats se livrant à la pêche lointaine ont cessé de con-
tester la validité des mesures prises par un certain nombre d’Etats rive-
rains pour établir une zone de pêche exclusive de 12 milles. C’est pour
cette raison que l’on peut dire, comme le fait l’arrêt, que la limite de
12 milles «semble désormais généralement acceptée ».

8. Cependant, le fait de reconnaître que, sans risquer de contestation
ou d’opposition, les Etats peuvent prétendre à une zone exclusive de
pêche de 12 milles ne peut logiquement entraîner la conclusion énoncée à
l'alinéa 6 6) et défendue par le demandeur, à savoir qu'en l’état actuel du
droit maritime international ce chiffre constitue une limite maximum
obligatoire et qu’un Etat qui dépasse cette limite commet un acte illicite,
dépourvu de validité erga omnes. Cette thèse du demandeur répond à une
question différente, qui doit être examinée séparément.

9, Cette question est la suivante: existe-t-il une règle de droit coutumier
qui interdise aux Etats d'étendre au-delà de 12 milles leur juridiction en
matière de pêcheries? Pour pouvoir répondre par l’affirmative à cette
question, il faudrait avoir l’assurance qu’une telle règle répond aux condi-
tions requises pour que prenne naissance une coutume internationale.

10. Il est de fait que des Etats de plus en plus nombreux émettent la
prétention d’étendre ou étendent effectivement leur juridiction en matière
de pêcheries au-delà de 12 milles. Si cette tendance s’est d’abord manifes-
tée en Amérique latine, elle a été suivie récemment non seulement dans
cette partie du monde mais aussi dans d’autres régions. Des mesures
analogues ont été prises par un certain nombre de pays d’Afrique et
d'Asie. Le nombre total des Etats riverains qui ont ainsi agi peut être
maintenant évalué à un chiffre se situant entre trente et trente-cinq, selon
la façon dont on interprète certaines lois ou certains décrets internes.

11. Si ces prétentions ont généralement entraîné des protestations ou
des objections de la part d'un certain nombre d'importants Etats mari-
times qui se livrent à la pêche lointaine —- si bien qu'il n’est pas permis de
dire qu'elles sont «généralement acceptées » —, les Etats dans leur majo-
rité n'ont pas formulé de protestations de ce genre et un grand nombre
d'entre eux ont, au contraire, fait des déclarations publiques ou présenté
des propositions formelles qui paraissent incompatibles avec d'éventuelles
protestations de leur part.

48
COMPETENCE PECHERIES (OP. IND. COLL.) 48

12. A cet égard, il convient d’attirer attention sur les déclarations que
de nombreux Etats ont faites ou les propositions qu'ils ont présentées à
propos ou en vue de la troisième Conférence sur le droit de la mer. Il est
vrai que, comme l'indique VParrét de la Cour, les propositions et docu-
ments préparatoires présentés a cette occasion sont de lege ferenda. Toute-
fois, on ne saurait, selon nous, entièrement écarter ces prises de position
des Etats, ni les considérer comme dénuées de toute signification juri-
dique. Si, dans le domaine du droit relatif aux pécheries, il était possible de
se faire une idée claire de ce qu'est exactement la règle de droit interna-
tional existante, on aurait pu ne donner aucune portée juridique à cer-
taines propositions ou déclarations tendant à changer ou à améliorer un
système de droit considéré comme injuste ou inadéquat. Mais telle n’est
pas la situation. Il règne actuellement une grande incertitude au sujet du
droit coutumier existant en raison des pratiques opposées et discordantes
des Etats. Dès lors qu'on reconnaît le caractère incertain de la pratique en
la matière, ces déclarations et propositions officielles rendent forcément
plus difficile encore la cristallisation du droit coutumier, encore fluctuant
sur ce point. Qui plus est, le droit relatif aux limites de pêche a toujours
été et doit, par son essence même, demeurer un compromis entre les reven-
dications et les prétentions contraires des Etats riverains et des Etats
qui se livrent à la pêche lointaine. Dans un domaine où la pratique est
contradictoire et imprécise, est-il possible, est-il raisonnable de considérer
comme dénuées de toute pertinence les indications relatives à ce que les
Etats sont prêts à revendiquer ou disposés à accepter, telles qu'elles
ressortent des positions qu'ils ont adoptées en vue ou en prévision d'une
conférence visant la codification et le développement progressif du droit
en la matière?

13. Le moins que l’on puisse dire est donc que ces déclarations de
même que les propositions écrites déposées par les représentants des
Etats ne sont pas sans importance quand il s’agit de déterminer quel est,
selon ces Etats, le droit en ce qui concerne la compétence en matière de
pêcheries et quelle est leur opinio juris sur un point qui est régi par le droit
coutumier. Certaines positions ainsi adoptées par les Etats dans les cir-
constances décrites plus haut montrent que, si le principe fondamental de
la liberté de la pêche en haute mer n'est pas mis en cause en tant que tel,
un grand nombre d'Etats riverains contestent ou nient que ce principe
s'applique automatiquement et sans exception aux eaux adjacentes
partout dans le monde dès que la limte de 12 milles est atteinte. Cette
attitude ne découle pas seulement de la constatation évidente que deux
conférences n'ont pas pu aboutir à un accord sur une limite maximum;
elle se fonde aussi sur d’autres éléments qui sont apparus dans l'intervalle
entre la deuxième et la troisième Conférence des Nations Unies sur le
droit de la mer. On fait valoir, par exemple, que la limite de pêche de
12 milles confère en réalité un privilège manifeste et un net avantage aux
quelques Etats outillés pour se livrer à la pêche lointaine, ce qui contribue
à agrandir l'écart entre pays développés et pays en voie de développement;
un deuxième élément est que les progrès techniques et l'accroissement de

49
COMPETENCE PÊCHERIES (OP. IND. COLL.) 49

la demande en denrées alimentaires qui résulte de l’explosion démogra-
phique comportent un risque grave d’épuisement des ressources biologi-
ques a proximité des côtes de nombreux pays. A ce propos, des études
économiques sur les pêcheries montrent que le principe d’un accès illi-
mité aux eaux côtières provoque inéluctablement un gaspillage physique
et économique, car rien n’incite à ralentir effort de pêche pour préserver
les rendements futurs: ce qu’on laisse dans les eaux adjacentes pour
demain peut être pris aujourd’hui par d’autres. Alors que les Etats mieux
outillés peuvent sans difficulté transférer leurs navires ailleurs dès que les
opérations de pêche cessent d’être rentables, l'Etat riverain, dont les
flottilles sont moins mobiles, reste le plus intéressé à protéger de l'épuise-
ment les ressources voisines de ses côtes.

14. Tout en admettant que les propositions et les documents prépa-
ratoires soient de lege ferenda et procèdent du dessein d’aboutir à des
accords futurs moyennant des concessions et des compromis, ces prises de
position autorisent néanmoins à tirer les conclusions suivantes:

a) Les Etats qui ont présenté des propositions en vue de l'établissement
d’une zone économique de 200 milles, par exemple, comportant le
contrôle et la réglementation des ressources halieutiques dans cette
zone, ne pourraient pas, sans montrer un certain illogisme, s’opposer
aux prétentions d’autres Etats à une extension analogue, ni protester
contre de telles prétentions. Tel serait notamment le cas des Etats qui,
au Conseil des ministres de l’Organisation de l’unité africaine, ont
voté pour la déclaration sur les questions relatives au droit de la mer,
où l’on peut lire (par. 6 du dispositif) ce qui suit:

«Les Etats africains reconnaissent le droit de tous les Etats rive-
rains d'établir au-delà de leur mer territoriale une zone économique
exclusive qui ne s’étendra pas au-delà de 200 milles marins, mesurés à
partir des lignes de base servant à délimiter leur mer territoriale. »

On pourrait également citer le cas de la République populaire de
Chine. Dans le communiqué commun qu'elle a publié avec le Pérou
le 2 novembre 1971 au sujet de l'établissement de relations diploma-
tiques, la République populaire de Chine reconnaît «la souveraineté
du Pérou sur la zone maritime adjacente à ses côtes, jusqu’à une limite
de 200 milles marins ». Une déclaration de reconnaissance du même
genre figure dans un communiqué semblable publié avec l'Argentine
le 16 février 1972.

b) Il ne paraît guère justifié de compter les Etats qui ont fait ou accepté
de telles déclarations ou propositions au nombre de ceux qui admet-
tent existence d’une prétendue pratique en faveur de la limite maxi-
mum obligatoire de 12 milles.

15. Si, aux trente à trente-cinq Etats qui ont déjà étendu au-delà de
12 milles leur compétence en matière de pêcheries, l’on ajoute les vingt à
vingt-cinq Etats qui ont adopté les positions évoquées au paragraphe
précédent, force est de conclure qu’à l’heure actuelle plus de la moitié des

50
COMPÉTENCE PÊCHERIES (OP. IND. COLL.) 50

Etats maritimes ont manifesté par leur action ou leur comportement qu’ils
refusent leur appui à la prétendue règle de la limite maximum obligatoire
de 12 milles. Dans ces conditions, la pratique limitée de vingt-quatre
Etats maritimes seulement, que le demandeur invoque en faveur de l’exis-
tence de cette règle, ne saurait être considérée comme constituant la pra-
tique générale qu’exige l’article 38 du Statut de la Cour.

16. Une autre condition fondamentale qui doit être remplie pour que la
pratique des Etats devienne une règle de droit coutumier est que cette
pratique soit commune, uniforme et concordante. En conséquence, l’exis-
tence d'éléments contradictoires dans la pratique des Etats ou la manifes-
tation d’un comportement incompatible avec cette pratique, surtout si
elles sont imputables aux Etats mêmes qui sont censés suivre la coutume
ou la créer, feraient obstacle à la formation d’une règle de droit coutu-
mier.

17. Certains Etats, dont on invoque le comportement pour prouver
qu'il existe une règle relative a la limite maximum de 12 milles, n’ont pas
hésité à protéger leurs propres intérêts en matière de pêche au-delà de
cette limite, lorsqu'ils ont estimé qu'ils devaient le faire dans l’intérêt de
leurs ressortissants parce que d'importantes pêcheries se trouvaient dans
les eaux adjacentes à leurs côtes. Diverses méthodes ont été employées
pour atteindre ce résultat mais la diversité des moyens ne doit pas dissi-
muler le fait essentiel. On peut noter, par exemple, que les Etats-Unis
d'Amérique et l'URSS ont récemment réussi à assurer une protection de
ce genre au moyen, non pas d’une action unilatérale, mais d’accords bila-
téraux conclus entre eux et avec d’autres Etats 1. Toutefois, ces Puissances
commencèrent par adopter des mesures unilatérales, si bien que les Etats
dont les ressortissants pratiquaient la pêche dans les eaux adjacentes
furent obligés, s’ils voulaient que ceux-ci puissent continuer à pêcher
dans ces eaux, de conclure avec elles des accords de pêche. Ayant rendu
la conclusion de tels accords indispensable, ces Puissances n’eurent aucun
mal, du fait qu’elles étaient en mesure d’offrir divers avantages en com-
pensation, à parvenir à des accords leur garantissant une situation préfé-

1 Convention internationale (avec annexe et protocole) concernant les pêcheries
hauturières de l'océan Pacifique Nord, signée le 9 mai 1952 par les Etats-Unis d’Amé-
rique, le Canada et le Japon (Nations Unies, Recueil des traités, vol. 205, p. 65); con-
vention concernant les pêcheries hauturiércs de l'océan Pacifique du nord-ouest, signée
le 14 mai 1956 par le Japon et l'Union des républiques socialistes soviétiques (American
Journal of International Law, 1959, p. 763); accord relatif à certaines questions posées
par l’exercice de la pêche dans la partie nord-est du Pacifique au large de la côte des
Etats-Unis d'Amérique, signé le 13 février 1967 par le Gouvernement des Etats-Unis
d'Amérique et le Gouvernement de l'Union des républiques socialistes soviétiques
(Nations Unies, Recueil des traités, vol. 688, p. 157); accord relatif à certaines questions
posées par l’exercice de la pêche dans la partie centre-ouest de l’océan Atlantique, signé
le 25 novembre 1967 par le Gouvernement des Etats-Unis d'Amérique et le Gouver-
nement de l'Union des républiques socialistes soviétiques (Nations Unies, Recueil des
traités, vol. 701, p. 162); accords conclus par des échanges de notes signés le 23 décem-
bre 1968 par les Etats-Unis et le Japon à propos de certaines activités de pêche au large
des côtes des Etats-Unis d'Amérique et de la pêche au saumon (Etats-Unis, TIAS,
n° 6600).

3]
COMPÉTENCE PÊCHERIES (OP. IND. COLL.) 51

rentielle, voire exclusive, sur les lieux de pêche adjacents à leurs côtes,
mais se trouvant bien au-dela de 12 milles, qui présentaient pour elles un
intérét particulier. Cela démontre qu’une zone de 12 milles n’est peut-
être pas suffisante, même pour les Etats qui ne peuvent prétendre qu'ils
sont spécialement tributaires de la pêche pour la subsistance de leur popu-
lation ou pour leur développement économique. En présence d’une pra-
tique si divergente, il ne semblerait ni juste ni équitable d'admettre l’exis-
tence d’une règle de droit qui priverait certains pays du moyen de protéger
des intérêts beaucoup plus vitaux en matière de pêche, du fait qu'ils n’au-
raient pas les mêmes possibilités d’offrir des conditions attrayantes en
contrepartie d’un engagement de ne pas pêcher dans les eaux adjacentes à
leur territoire.

18. La pratique de la France offre un autre exemple intéressant en ce
qui concerne la question de l’uniformité de la coutume. La France a
porté à 80 milles, en 1972, les limites de la zone de pêche de la Guyane
française. La loi n° 72-620 du 5 juillet 1972 établit cette zone de 80 milles
«en vue d’assurer la conservation des ressources biologiques ». Néan-
moins, l’article 2 de cette loi dispose:

« Dans la partie de la zone définie à l’article premier ci-dessus qui
s'étend au-delà des eaux territoriales, des mesures sont prises, en
tant que de besoin, dans des conditions fixées par décret, pour limiter
la pêche des diverses espèces d'animaux marins. L'application de ces
mesures aux navires des Etats étrangers est faite en tenant compte de
la situation géographique de ces Etats et des habitudes de pêche de
leurs ressortissants.

Dans la même partie de la zone, la pêche peut être interdite par
décret aux navires des Etats qui n’autorisent pas l’exercice de la
pêche par les navires français dans des conditions comparables. »

La France se réserve ainsi le droit d'interdire aux navires étrangers de
pratiquer la pêche dans une zone de 12 à 80 milles au large de la Guyane,
si les navires français ne sont pas autorisés à pêcher dans les zones, ad-
jacentes à un autre pays, qui se trouvent au-delà de 12 milles de la côte.
Il ne serait guère possible de ranger la France parmi les Etats dont la
pratique se fonde toujours sur une prétendue limite maximum de 12 milles,
alors qu’elle se réserve le droit, sous certaines conditions, d'interdire
la pêche aux navires étrangers à une distance de plus de 12 milles de
la côte de la Guyane française.

19. De même, les Etats constituant des archipels, qui ont revendiqué
ou établi des limites de pêche en fonction des caractéristiques géogra-
phiques de leur territoire, ne peuvent guère être comptés au nombre
des Etats qui admettent l'existence d’une limite maximum obligatoire de
12 milles. On peut en dire autant des Etats qui ont créé une zone de pêche
exclusive bien au-delà de la limite des 12 milles à partir de leurs côtes
en traçant des «lignes d'interdiction de la pêche » en travers de certaines,
baies.

20. Cela étant, il n’est pas aujourd’hui possible de voir dans la pratique

52

 
COMPETENCE PÊCHERIES (OP. IND. COLL.) 52

des Etats ce que la Cour a qualifié, dans l’affaire du Droit d’asile, de
«coutume constante et uniforme acceptée comme étant le droit » (C.Z.J.
Recueil 1950, p. 277). La prétendue règle obligatoire fixant la limite maxi-
mum à 12 milles ne répond pas à une condition jugée «indispensable » par
la Cour, à savoir que «dans ce laps de temps, aussi bref qu’il ait été, la
pratique des Etats, y compris ceux qui sont particulièrement intéressés, ait
été fréquente et pratiquement uniforme » (affaires du Plateau continental
de la mer du Nord, C.1.J. Recueil 1969, p. 43).

21. On peut donc conclure que, en ce qui concerne l’existence d’une
règle de droit coutumier imposant une limite maximum à la compétence
d’un Etat en matière de pêcheries, la situation est actuellement incertaine.
Il n’est pas possible de dégager de la pratique des Etats une règle ferme
qui soit suffisamment générale et uniforme pour être acceptée comme
règle de droit coutumier fixant l'étendue maximum de la compétence d’un
Etat riverain en matière de pêcheries. Il ne s’ensuit pas qu'il existe en
droit une lacune complète qui justifierait toute réclamation ou rendrait
impossible toute décision sur des différends concrets. En l’espèce, par
exemple, nous avons pu souscrire à un arrêt fondé sur deux notions que
nous approuvons totalement: les droits préférentiels de l'Etat riverain et
les droits d’un Etat dont la population et l’industrie dépendent en partie
depuis longtemps sur le plan économique des mêmes ressources halieu-
tiques.

22. Certes, un tel état du droit n’est pas satisfaisant et peut provoquer
des frictions entre Etats et des différends internationaux. Il faut toutefois
espérer que le droit en la matière pourra être précisé grâce aux efforts
visant à assurer sa codification et son développement progressif qui sont
actuellement déployés à la conférence de Caracas.

(Signé) I. FORSTER.

(Signé) C. BENGZON.

(Signé) E. JIMÉNEZ DE ARÉCHAGA.
(Signé) NAGENDRA SINGH.
(Signé) J. M. RUDA.

53
